EXHIBIT 10.1
 
AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT (the “Amendment”), effective as of March 10, 2016 (the “Amendment
Effective Date”), amends the Employment Agreement entered into effective as of
August 1, 2013, by and between Houghton Mifflin Harcourt Company (f/k/a HMH
Holdings (Delaware), Inc.) (or any successors thereto) (“HMH” or “Company”) and
Eric Shuman (“Executive”) (the “Original Agreement”).  All capitalized terms
used herein will have the same meanings set forth in the Original Agreement.
RECITALS
WHEREAS, Executive has been employed as the Executive Vice President, Chief
Financial Officer of the Company since on or around January 2012;
WHEREAS, Executive is transitioning from his role as Executive Vice President,
Chief Financial Officer of the Company to a role as Senior Advisor;
WHEREAS, the Company desires Executive to continue his role as Executive Vice
President, Chief Financial Officer through March 13, 2016 and seeks his
assistance as Senior Advisor through July 1, 2016; and
WHEREAS, the Company and Executive desire to amend the Original Agreement to
reflect the foregoing and certain other related matters.
NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, Executive and the Company agree as
follows:

1. Section 1 “Employment” of the Original Agreement is hereby amended by
deleting the existing subsections 1.1 and 1.2 and replacing them with the
following subsections:

1.1            Transition to Senior Advisor.
Effective as of 11:59 p.m. on March 13, 2016 (the “Transition Effective Date”)
Executive shall cease to hold his current position as Executive Vice President,
Chief Financial Officer and any other positions that he then holds with the
Company or any affiliate.  Immediately thereafter, Executive’s employment shall
continue in the position of Senior Advisor, on the terms and conditions set
forth herein.  Executive’s duties as a Senior Advisor shall be those duties
reasonably assigned to him by the Company’s President and Chief Executive
Officer that are appropriate for an individual of his knowledge and experience
in the industry.
1.2            Term.
Effective as of the Transition Effective Date, the term of employment under this
Agreement (the “Term”) shall terminate as of the close of business on July 1,
2016, unless terminated prior thereto in accordance with the provisions of this
Agreement.
1

--------------------------------------------------------------------------------

2. Section 2 “Compensation” of the Original Agreement is hereby amended by
adding the following new subsection in appropriate chronological sequence:

2.7 Equity Awards.

Notwithstanding anything in the Agreement, Executive expressly agrees and
acknowledges that as of the Transition Effective Date he shall no longer be
eligible to receive any further grants of equity awards under the Houghton
Mifflin Harcourt Company 2015 Omnibus Incentive Plan and related programs (the
“2015 Plan”), including without limitation any current or future long-term
incentive program of the Company.  Nothing in this Section 2.7 is intended to
modify the Company’s or Executive’s rights and obligations (and restrictions on
such rights and obligations) with respect to awards of stock options, time-based
RSUs, performance-based RSUs (“PSUs”), performance-based restricted stock
(“PSAs”), time-based restricted stock (“RSAs”) or any other outstanding equity
awards (collectively, “Awards”) made under the 2015 Plan or the MIP, including
without limitation Executive’s right to exercise vested options for the number
of days following the termination of his employment (as specified in the
applicable Award agreements) and Executive’s forfeiture of all RSUs, PSUs, PSAs,
RSAs and other Awards that, in each instance, have not vested on or before the
date that his employment terminates, except as otherwise specifically provided
in Section 4.1(b)(iv) below.  The terms of all applicable Award agreements and
plan documents remain in effect with respect to such Awards, and for avoidance
of doubt, Executive must be an employee of the Company as of any vesting dates
in order for vesting of his Awards to occur.

3. Section 3 “Duties and Obligations of Executive” of the Original Agreement is
hereby amended by adding the following as new section 3.3:

3.3            Transition and Cooperation.
(a)            Executive agrees that from the Transition Effective Date through
the expiration of the Term, Executive shall continue to perform such duties as
assigned by the Company consistent with his then-current position, including
without limitation transitional matters relating to the transition of his former
duties as Executive Vice President, Chief Financial Officer to his successor.
(b)            In addition, upon reasonable request and notice following the
termination of the Term, Executive shall cooperate with the Company to answer,
to the extent of his best knowledge and information, any questions or provide
any information that the Company reasonably requires, and to cooperate in any
other manner reasonably requested by the Company, including in preparing for any
trials, hearings, or other proceedings, and providing truthful testimony in
connection therewith, in each case relating to his time of employment with the
Company and the business of the Company.  The Company shall reimburse Executive
for any reasonable, out-of-pocket expenses incurred by him in connection with
his compliance with this Section 3.3(b) pursuant to the Company’s expense
reimbursement policy.  The Company further agrees that Executive’s obligations
in this Section 3.3(b) shall not unreasonably interfere with his ongoing
business and personal activities.
 
2

--------------------------------------------------------------------------------

4. Section 4 “Termination Provisions” of the Original Agreement is hereby
amended by deleting the existing subsection 4.1 in its entirety and replacing it
with the following as section 4.1:

4.1            Termination Payments.
 Executive may terminate this Agreement at any time or for any or no reason. 
HMH may terminate this Agreement prior to July 1, 2016 only for Cause or due to
Executive’s Disability (as defined in Section 4.2).  Subject to Sections 4.3,
4.4 and 8 below, Executive shall be entitled to receive the following payments
upon termination of employment during or upon expiration of the Term:
(a)            Resignation; Termination for Cause.  If the Company terminates
Executive’s employment for Cause (as defined in Section 4.2 below) or Executive
resigns his employment for any reason during the Term, then Executive shall only
be entitled to receive any then unpaid Base Salary through the date of
employment termination, payment of any Bonus earned with respect to the prior
fiscal year but not yet paid (payable in accordance with Section 2.3), accrued
but unused vacation in accordance with HMH policy, reimbursement for any
unreimbursed expenses through the date of employment termination and any
benefits accrued and vested under HMH plans and programs (including the MIP and
the 2015 Plan) through the date of termination in accordance with the terms of
such plans and programs (collectively, the “Accrued Amounts”).  For the
avoidance of doubt, Executive shall not be paid any Bonus or other incentive
compensation for the fiscal year in which such termination occurs.


(b)            Termination without Cause; Expiration.  The Company agrees that
it shall not terminate Executive’s employment without Cause prior to July 1,
2016.  If Executive’s employment terminates upon the expiration of the Term,
Executive shall be entitled to receive the following severance payments in
addition to the Accrued Amounts:


(i)            monthly severance payments during the period from the date of
Executive’s employment termination until the date twelve (12) months after the
effective date of the termination (the “Twelve Month Severance Period”) equal to
the monthly Base Salary which Executive was receiving immediately before
employment termination;


(ii)            a lump-sum payment immediately upon expiration of the Twelve
Month Severance Period equal to six (6) months’ Base Salary which Executive was
receiving immediately before employment termination;


(iii)            a lump sum cash payment equal to the prorated amount of the
full-year Bonus Executive would have received under Section 2.2 for the fiscal
year in which the termination occurs, if any, calculated by multiplying the
amount that would have been paid based on the extent to which performance goals
established by the Compensation Committee have been achieved in respect of the
fiscal year in which the termination occurs as certified by the Compensation
Committee or Board, as applicable, by a fraction, the numerator of which is the
number of days during such fiscal year through the Transition Effective Date and
the
3

--------------------------------------------------------------------------------

denominator of which is 365, with any such prorated Bonus to be paid in
accordance with Section 2.2; and


(iv)            the remaining 6,666 unvested RSUs (from the Award granted on
August 1, 2013) shall immediately vest on the date of Executive’s termination of
employment.


(c)            Disability; Death.  If the Company terminates Executive’s
employment as a result of Executive’s Disability or Executive’s employment
terminates due to his death during the Term, then Executive shall not be
entitled to receive severance or other benefits except for (i) the Accrued
Amounts and (ii) a lump sum cash payment equal to the prorated amount of the
full-year Bonus Executive would have received under Section 2.2 for the fiscal
year in which the termination occurs, calculated by multiplying the amount that
would have been paid based on the extent to which performance goals have been
achieved in respect of the fiscal year in which the termination occurs as
certified by the Compensation Committee or Board, as applicable, by a fraction,
the numerator of which is the number of days during such fiscal year through the
Transition Effective Date and the denominator of which is 365, with any such
prorated Bonus to be paid in accordance with Section 2.2.



5. Section 4 “Termination Provisions” of the Agreement is hereby amended further
by deleting the existing subsection 4.2(d) “Good Reason.”

6. Except as expressly set forth in this Amendment, the terms and conditions of
the Original Agreement, together with all other documents referenced therein
including the Exhibits, remain in full force and effect.

7. By executing this Amendment, each party represents that he or it have been
given the opportunity to fully review, comprehend and negotiate the terms of
this Amendment.  Each party understands the terms of this Amendment, and freely
and voluntarily signs it.



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment,
effective as of the Amendment Effective Date.

ERIC SHUMAN       HOUGHTON MIFFLIN HARCOURT COMPANY    
/s/ Eric Shuman
  By:
/s/ Lawrence K. Fish
 
 
   
     Lawrence K. Fish
 
 
   
 
  Date:            March 9, 2016        Title: Chairman     
Date:            March 10, 2016

 
4

--------------------------------------------------------------------------------


